


110 HR 1783 IH: Elder Justice

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1783
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Emanuel (for
			 himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Judiciary,
			 Energy and Commerce, and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to enhance the social
		  security of the Nation by ensuring adequate public-private infrastructure and
		  to resolve to prevent, detect, treat, intervene in, and prosecute elder abuse,
		  neglect, and exploitation, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Elder Justice
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Title I—Department of Health and Human Services
					Sec. 101. Definitions.
					Sec. 102. Elder Justice.
						Part A—Block grants to states for social services
						Part B—Elder Justice
						Sec. 2011. Definitions.
						Sec. 2012. General provisions.
						Subpart 1—National Coordination of Elder Justice Activities and
				  Research
						Chapter I—Elder Justice Coordinating Council and Advisory Board
				  on Elder Abuse, Neglect, and Exploitation
						Sec. 2021. Elder Justice Coordinating Council.
						Sec. 2022. Advisory Board on Elder Abuse, Neglect, and
				  Exploitation.
						Sec. 2023. Research protections.
						Sec. 2024. Authorization of appropriations.
						Chapter II—Elder abuse, neglect, and exploitation forensic
				  centers
						Sec. 2031. Establishment and support of elder abuse, neglect,
				  and Exploitation forensic Centers.
						Subpart 2—Programs to Promote Elder Justice
						Sec. 2041. Enhancement of long-term care.
						Sec. 2042. Adult protective services functions and grant
				  programs.
						Sec. 2043. Long-term care ombudsman program grants and
				  training.
						Sec. 2044. Provision of information regarding, and evaluations
				  of, elder justice programs.
						Sec. 2045. Report.
						Sec. 1150A. Reporting to law enforcement of crimes occurring in
				  federally funded long-Term care facilities.
						Sec. 1150B. Ensuring safety of residents when federally funded
				  Long-Term care facilities close.
					Title II—Department of Justice
					Sec. 201. Model State laws and practices.
					Sec. 202. Elder justice plan and strategy.
					Sec. 203. Victim advocacy grants.
					Sec. 204. Supporting local prosecutors in elder justice
				matters.
					Sec. 205. Supporting State prosecutors in elder justice
				matters.
					Sec. 206. Increased support for Federal cases involving elder
				justice.
					Sec. 207. Supporting law enforcement in elder justice
				matters.
					Sec. 208. Evaluations.
					Title III—Tax provisions
					Sec. 301. Long-Term care facility worker employment tax
				credit.
				
			2.FindingsCongress finds the following:
			(1)The proportion of
			 the United States population age 60 years or older will drastically increase in
			 the next 30 years as more than 76,000,000 baby boomers approach retirement and
			 old age.
			(2)Each year,
			 anywhere between 500,000 and 5,000,000 elders in the United States are abused,
			 neglected, or exploited.
			(3)Elder abuse,
			 neglect, and exploitation have no boundaries, and cross all racial, social
			 class, gender, and geographic lines.
			(4)Victims of elder
			 abuse, neglect, and exploitation are not only subject to injury from
			 mistreatment and neglect, they are also 3.1 times more likely than elders who
			 were not victims of elder abuse, neglect, and exploitation to die at an earlier
			 age than expected.
			(5)There is a general
			 dearth of data as to the nature and scope of elder abuse, neglect, and
			 exploitation. In recognition of the need to improve data collection efforts
			 with respect to elder abuse, neglect, and exploitation, Congress required the
			 Secretary of Health and Human Services to conduct a study by the end of 2008 on
			 establishing a uniform national database on elder abuse under section 405 of
			 title IV of Division C of the Tax Relief and Health Care Act of 2006 (Public
			 Law 109–432).
			(6)Despite the dearth
			 of data in the field, experts agree that most cases of elder abuse, neglect,
			 and exploitation are never reported and that abuse, neglect, and exploitation
			 shorten a victim’s life, often triggering a downward spiral of an otherwise
			 productive, self-sufficient elder’s life. Programs addressing other difficult
			 issues such as domestic violence and child abuse and neglect have demonstrated
			 the need for a multifaceted law, combining public health, social service, and
			 law enforcement approaches.
			(7)For over 20 years,
			 Congress has been presented with facts and testimony calling for a coordinated
			 Federal effort to combat elder abuse, neglect, and exploitation.
			(8)The Federal
			 Government has been slow to respond to the needs of victims of elder abuse,
			 neglect, and exploitation or to undertake prevention efforts.
			(9)No Federal law has
			 been enacted that adequately and comprehensively addresses the issues of elder
			 abuse, neglect, and exploitation and there are very limited resources available
			 to those in the field that directly deal with the issues.
			(10)Differences in
			 State laws and practices in the areas of elder abuse, neglect, and exploitation
			 lead to significant disparities in prevention, protective and social services,
			 treatment systems, and law enforcement, and lead to other inequities.
			(11)The Federal
			 Government has played an important role in promoting research, training, public
			 safety, and data collection, and the identification, development, and
			 dissemination of promising health care, social, and protective services, and
			 law enforcement practices, relating to child abuse and neglect, domestic
			 violence, and violence against women. The Federal Government should promote
			 similar efforts and protections relating to elder abuse, neglect, and
			 exploitation.
			(12)The Federal
			 Government should provide leadership and assist States and communities in their
			 efforts to protect elders in the United States by—
				(A)promoting
			 coordinated planning among all levels of government;
				(B)generating and
			 sharing knowledge relevant to protecting elders;
				(C)providing
			 leadership to combat the abuse, neglect, and exploitation of the Nation’s
			 elders; and
				(D)providing
			 resources to States and communities to promote elder justice.
				(13)The problem of
			 elder abuse, neglect, and exploitation requires a comprehensive approach
			 that—
				(A)integrates the
			 work of health, legal, and social service agencies and organizations;
				(B)emphasizes the
			 need for prevention, reporting, investigation, assessment, treatment, and
			 prosecution of elder abuse, neglect, and exploitation at all levels of
			 government;
				(C)ensures that
			 sufficient numbers of properly trained personnel with specialized knowledge are
			 in place to—
					(i)treat, assess, and
			 provide services relating to elder abuse, neglect, and exploitation; and
					(ii)carry out elder
			 protection duties;
					(D)is sensitive to
			 ethnic and cultural diversity;
				(E)recognizes the
			 role of mental health, disability, dementia, substance abuse, medication
			 mismanagement, and family dysfunction problems in increasing and exacerbating
			 elder abuse, neglect, and exploitation; and
				(F)balances elders’
			 right to self-determination with society’s responsibility to protect
			 elders.
				(14)The human,
			 social, and economic cost of elder abuse, neglect, and exploitation is high and
			 includes unnecessary expenditures of funds from many public programs.
			(15)The failure to
			 coordinate activities relating to, and comprehensively prevent and treat, elder
			 abuse, neglect, and exploitation threatens the future and well-being of
			 millions of elders in the United States.
			(16)All elements of
			 society in the United States have a shared responsibility in responding to a
			 national problem of elder abuse, neglect, and exploitation.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To enhance the
			 social security of the Nation by ensuring adequate public-private
			 infrastructure and resolving to prevent, detect, treat, understand, and
			 intervene in, and where appropriate, aid in the prosecution of, elder abuse,
			 neglect, and exploitation.
			(2)To bring a
			 comprehensive approach to preventing and combating elder abuse, neglect, and
			 exploitation, a long invisible problem that afflicts the most vulnerable among
			 the aging population of the United States.
			(3)To raise the issue
			 of elder abuse, neglect, and exploitation to national attention, and to create
			 the infrastructure at the Federal, State, and local levels, to ensure that
			 individuals and organizations on the front lines, who are fighting elder abuse,
			 neglect, and exploitation with scarce resources and fragmented systems, have
			 the resources and information needed to carry out their fight.
			(4)To bring a
			 comprehensive multidisciplinary approach to elder justice.
			(5)To set in motion
			 research and data collection to fill gaps in knowledge about elder abuse,
			 neglect, and exploitation.
			(6)To
			 supplement the activities of service providers and programs, to enhance
			 training, and to leverage scarce resources efficiently, in order to ensure that
			 elder justice receives the attention it deserves as the Nation’s population
			 ages.
			(7)To recognize and
			 address the role of mental health, disability, dementia, substance abuse,
			 medication mismanagement, and family dysfunction problems in increasing and
			 exacerbating elder abuse, neglect, and exploitation.
			(8)To create short-
			 and long-term strategic plans for the development and coordination of elder
			 justice research, programs, studies, training, and other efforts
			 nationwide.
			(9)To promote
			 collaborative efforts and diminish overlap and gaps in efforts in developing
			 the important field of elder justice.
			(10)To honor and
			 respect the right of all individuals with diminished capacity to decisionmaking
			 autonomy, self-determination, and dignity of choice.
			(11)To respect the
			 wishes of individuals with diminished capacity and their family members in
			 providing supportive services and care plans intended to protect elders from
			 abuse, neglect (including self-neglect), and exploitation.
			IDepartment of
			 Health and Human Services
			101.DefinitionsExcept as otherwise specifically provided,
			 any term that is defined in section 2011 of the Social Security Act (as added by section 102(a))
			 and is used in this title has the meaning given such term by such
			 section.
			102.Elder
			 Justice
				(a)Elder
			 justice
					(1)In
			 GeneralTitle XX of the Social
			 Security Act (42 U.S.C. 1397 et seq.) is amended—
						(A)in the title
			 heading, by inserting and
			 elder justice after social services;
						(B)by inserting
			 before section 2001 the following:
							
								ABlock grants to
				states for social
				services
								;
							and(C)by adding at the
			 end the following:
							
								BElder
				Justice
									2011.Definitions
										In this part:
											(1)AbuseThe
				term abuse means the knowing infliction of physical or
				psychological harm or the knowing deprivation of goods or services that are
				necessary to meet essential needs or to avoid physical or psychological
				harm.
											(2)Adult protective
				servicesThe term adult protective services means
				such services provided to adults as the Secretary may specify and includes
				services such as—
												(A)disseminating
				reports of adult abuse, neglect, or exploitation;
												(B)investigating the
				reports described in subparagraph (A);
												(C)case planning,
				monitoring, evaluation, and other case work and services; and
												(D)providing,
				arranging for, or facilitating the provision of medical, social service,
				economic, legal, housing, law enforcement, or other protective, emergency, or
				support services.
												(3)CaregiverThe
				term caregiver means an individual who has the responsibility for
				the care of an elder, either voluntarily, by contract, by receipt of payment
				for care, or as a result of the operation of law, and means a family member or
				other individual who provides (on behalf of such individual or of a public or
				private agency, organization, or institution) compensated or uncompensated care
				to an elder who needs supportive services in any setting.
											(4)Direct
				careThe term direct care means care by an employee
				or contractor who provides assistance or long-term care services to a
				recipient.
											(5)ElderThe
				term elder means an individual age 60 or older.
											(6)Elder
				justiceThe term elder justice means—
												(A)from a societal
				perspective, efforts to—
													(i)prevent, detect,
				treat, intervene in, and prosecute elder abuse, neglect, and exploitation;
				and
													(ii)protect elders
				with diminished capacity while maximizing their autonomy; and
													(B)from an individual
				perspective, the recognition of an elder’s rights, including the right to be
				free of abuse, neglect, and exploitation.
												(7)Eligible
				entityThe term eligible entity means a State or
				local government agency, Indian tribe or tribal organization, or any other
				public or private entity that is engaged in and has expertise in issues
				relating to elder justice or in a field necessary to promote elder justice
				efforts.
											(8)ExploitationThe
				term exploitation means the fraudulent or otherwise illegal,
				unauthorized, or improper act or process of an individual, including a
				caregiver or fiduciary, that uses the resources of an elder for monetary or
				personal benefit, profit, or gain, or that results in depriving an elder of
				rightful access to, or use of, benefits, resources, belongings, or
				assets.
											(9)FiduciaryThe
				term fiduciary—
												(A)means a person or
				entity with the legal responsibility—
													(i)to make decisions
				on behalf of and for the benefit of another person; and
													(ii)to act in good
				faith and with fairness; and
													(B)includes a
				trustee, a guardian, a conservator, an executor, an agent under a financial
				power of attorney or health care power of attorney, or a representative
				payee.
												(10)GrantThe
				term grant includes a contract, cooperative agreement, or other
				mechanism for providing financial assistance.
											(11)GuardianshipThe
				term guardianship means—
												(A)the process by
				which a State court determines that an adult individual lacks capacity to make
				decisions about self-care and property, and appoints another individual or
				entity known as a guardian, as a conservator, or by a similar term, as a
				surrogate decisionmaker;
												(B)the manner in
				which the court-appointed surrogate decisionmaker carries out duties to the
				individual and the court; or
												(C)the manner in
				which the court exercises oversight of the surrogate decisionmaker.
												(12)Indian
				tribe
												(A)In
				generalThe term Indian tribe has the meaning given
				such term in section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).
												(B)Inclusion of
				Pueblo and RancheriaThe term Indian tribe includes
				any Pueblo or Rancheria.
												(13)Law
				enforcementThe term law enforcement means the full
				range of potential responders to elder abuse, neglect, and exploitation
				including—
												(A)police, sheriffs,
				detectives, public safety officers, and corrections personnel;
												(B)prosecutors;
												(C)medical
				examiners;
												(D)investigators;
				and
												(E)coroners.
												(14)Long-term
				care
												(A)In
				generalThe term long-term care means supportive and
				health services specified by the Secretary for individuals who need assistance
				because the individuals have a loss of capacity for self-care due to illness,
				disability, or vulnerability.
												(B)Loss of capacity
				for self-careFor purposes of subparagraph (A), the term
				loss of capacity for self-care means an inability to engage in 1
				or more activities of daily living, including eating, dressing, bathing, and
				management of one’s financial affairs.
												(15)Long-term care
				facilityThe term long-term care facility means a
				residential care provider that arranges for, or directly provides, long-term
				care.
											(16)NeglectThe
				term neglect means—
												(A)the failure of a
				caregiver or fiduciary to provide the goods or services that are necessary to
				maintain the health or safety of an elder; or
												(B)self-neglect.
												(17)Nursing
				facility
												(A)In
				generalThe term nursing facility has the meaning
				given such term under section 1919(a).
												(B)Inclusion of
				skilled nursing facilityThe term nursing facility
				includes a skilled nursing facility (as defined in section 1819(a))
												(18)Self-neglectThe
				term self-neglect means an adult’s inability, due to physical or
				mental impairment or diminished capacity, to perform essential self-care tasks
				including—
												(A)obtaining
				essential food, clothing, shelter, and medical care;
												(B)obtaining goods
				and services necessary to maintain physical health, mental health, or general
				safety; or
												(C)managing one’s own
				financial affairs.
												(19)Serious bodily
				injury
												(A)In
				generalThe term serious bodily injury means an
				injury—
													(i)involving extreme
				physical pain;
													(ii)involving
				substantial risk of death;
													(iii)involving
				protracted loss or impairment of the function of a bodily member, organ, or
				mental faculty; or
													(iv)requiring medical
				intervention such as surgery, hospitalization, or physical
				rehabilitation.
													(B)Criminal sexual
				abuseSerious bodily injury shall be considered to have occurred
				if the conduct causing the injury is conduct described in section 2241
				(relating to aggravated sexual abuse) or 2242 (relating to sexual abuse) of
				title 18, United States Code, or any similar offense under State law.
												(20)SocialThe
				term social, when used with respect to a service, includes adult
				protective services.
											(21)State legal
				assistance developerThe term State legal assistance
				developer means an individual described in section 731 of the
				Older Americans Act of 1965.
											(22)State long-term
				care ombudsmanThe term State Long-Term Care
				Ombudsman means the State Long-Term Care Ombudsman described in section
				712(a)(2) of the Older Americans Act of
				1965.
											2012.General
				provisions
										(a)Protection of
				PrivacyIn pursuing
				activities under this part, the Secretary shall ensure the protection of
				individual health privacy consistent with the regulations promulgated under
				section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 and applicable State and
				local privacy regulations.
										(b)Rule of
				constructionNothing in this part shall be construed to interfere
				with or abridge an elder’s right to practice his or her religion through
				reliance on prayer alone for healing when this choice—
											(1)is
				contemporaneously expressed, either orally or in writing, with respect to a
				specific illness or injury which the elder has at the time of the decision by
				an elder who is competent at the time of the decision;
											(2)is previously set
				forth in a living will, health care proxy, or other advance directive document
				that is validly executed and applied under State law; or
											(3)may be
				unambiguously deduced from the elder’s life history.
											1National
				Coordination of Elder Justice Activities and Research
										IElder Justice
				Coordinating Council and Advisory Board on Elder Abuse, Neglect, and
				Exploitation
											2021.Elder Justice
				Coordinating Council
												(a)EstablishmentThere
				is established within the Office of the Secretary an Elder Justice Coordinating
				Council (in this section referred to as the Council).
												(b)Membership
													(1)In
				generalThe Council shall be composed of the following
				members:
														(A)The Secretary (or
				the Secretary’s designee).
														(B)The Attorney
				General (or the Attorney General’s designee).
														(C)The head of each
				Federal department or agency or other governmental entity identified by the
				Chair referred to in subsection (d) as having responsibilities, or
				administering programs, relating to elder abuse, neglect, and
				exploitation.
														(2)RequirementEach
				member of the Council shall be an officer or employee of the Federal
				Government.
													(c)VacanciesAny
				vacancy in the Council shall not affect its powers, but shall be filled in the
				same manner as the original appointment was made.
												(d)ChairThe
				member described in subsection (b)(1)(A) shall be Chair of the Council.
												(e)MeetingsThe
				Council shall meet at least 2 times per year, as determined by the
				Chair.
												(f)Duties
													(1)In
				generalThe Council shall make recommendations to the Secretary
				for the coordination of activities of the Department of Health and Human
				Services, the Department of Justice, and other relevant Federal, State, local,
				and private agencies and entities, relating to elder abuse, neglect, and
				exploitation and other crimes against elders.
													(2)ReportNot
				later than the date that is 2 years after the date of enactment of the Elder
				Justice Act and every 2 years thereafter, the Council shall submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means and the
				Committee on Energy and Commerce of the House of Representatives a report
				that—
														(A)describes the
				activities and accomplishments of, and challenges faced by—
															(i)the Council;
				and
															(ii)the entities
				represented on the Council; and
															(B)makes such
				recommendations for legislation, model laws, or other action as the Council
				determines to be appropriate.
														(g)Powers of the
				Council
													(1)Information from
				federal agenciesSubject to the requirements of section 2012(a),
				the Council may secure directly from any Federal department or agency such
				information as the Council considers necessary to carry out this section. Upon
				request of the Chair of the Council, the head of such department or agency
				shall furnish such information to the Council.
													(2)Postal
				servicesThe Council may use the United States mails in the same
				manner and under the same conditions as other departments and agencies of the
				Federal Government.
													(h)Travel
				ExpensesThe members of the Council shall not receive
				compensation for the performance of services for the Council. The members shall
				be allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Council. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of the members of the Council.
												(i)Detail of
				Government EmployeesAny Federal Government employee may be
				detailed to the Council without reimbursement, and such detail shall be without
				interruption or loss of civil service status or privilege.
												(j)Status as
				Permanent CouncilSection 14 of the
				Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the Council.
												2022.Advisory Board
				on Elder Abuse, Neglect, and Exploitation
												(a)EstablishmentThere
				is established a board to be known as the Advisory Board on Elder Abuse,
				Neglect, and Exploitation (in this section referred to as the
				Advisory Board) to create short- and long-term multidisciplinary
				strategic plans for the development of the field of elder justice and to make
				recommendations to the Elder Justice Coordinating Council established under
				section 2021.
												(b)CompositionThe
				Advisory Board shall be composed of 27 members appointed by the Secretary from
				among members of the general public who are individuals with experience and
				expertise in elder abuse, neglect, and exploitation prevention, detection,
				treatment, intervention, or prosecution.
												(c)Solicitation of
				NominationsThe Secretary shall publish a notice in the Federal
				Register soliciting nominations for the appointment of members of the Advisory
				Board under subsection (b).
												(d)Terms
													(1)In
				generalEach member of the Advisory Board shall be appointed for
				a term of 3 years, except that, of the members first appointed—
														(A)9 shall be
				appointed for a term of 3 years;
														(B)9 shall be
				appointed for a term of 2 years; and
														(C)9 shall be
				appointed for a term of 1 year.
														(2)Vacancies
														(A)In
				generalAny vacancy on the Advisory Board shall not affect its
				powers, but shall be filled in the same manner as the original appointment was
				made.
														(B)Filling
				unexpired termAn individual chosen to fill a vacancy shall be
				appointed for the unexpired term of the member replaced.
														(3)Expiration of
				termsThe term of any member shall not expire before the date on
				which the member’s successor takes office.
													(e)Election of
				OfficersThe Advisory Board shall elect a Chair and Vice Chair
				from among its members. The Advisory Board shall elect its initial Chair and
				Vice Chair at its initial meeting.
												(f)Duties
													(1)Enhance
				communication on promoting quality of, and preventing abuse and neglect in,
				Long-Term careThe Advisory Board shall develop collaborative and
				innovative approaches to improve the quality of, including preventing abuse and
				neglect in, long-term care.
													(2)Collaborative
				efforts to develop consensus around the management of certain quality-related
				factors
														(A)In
				generalThe Advisory Board shall establish multidisciplinary
				panels to address, and develop consensus on, subjects relating to improving the
				quality of long-term care. At least 1 such panel shall address, and develop
				consensus on, methods for managing resident-to-resident abuse in long-term
				care.
														(B)Activities
				conductedThe multidisciplinary panels established under
				subparagraph (A) shall examine relevant research and data, identify best
				practices with respect to the subject of the panel, determine the best way to
				carry out those best practices in a practical and feasible manner, and
				determine an effective manner of distributing information on such
				subject.
														(3)ReportNot
				later than the date that is 18 months after the date of enactment of the Elder
				Justice Act, and annually thereafter, the Advisory Board shall prepare and
				submit to the Elder Justice Coordinating Council, the Committee on Finance of
				the Senate, and the Committee on Ways and Means and the Committee on Energy and
				Commerce of the House of Representatives a report containing—
														(A)information on the
				status of Federal, State, and local public and private elder justice
				activities;
														(B)recommendations
				(including recommended priorities) regarding—
															(i)elder justice
				programs, research, training, services, practice, enforcement, and
				coordination;
															(ii)coordination
				between entities pursuing elder justice efforts and those involved in related
				areas that may inform or overlap with elder justice efforts, such as activities
				to combat violence against women and child abuse and neglect; and
															(iii)activities
				relating to adult fiduciary systems, including guardianship and other fiduciary
				arrangements;
															(C)recommendations
				for specific modifications needed in Federal and State laws (including
				regulations) or for programs, research, and training to enhance prevention,
				detection, and treatment (including diagnosis) of, intervention in (including
				investigation of), and prosecution of elder abuse, neglect, and
				exploitation;
														(D)recommendations on
				methods for the most effective coordinated national data collection with
				respect to elder justice, and elder abuse, neglect, and exploitation;
				and
														(E)recommendations
				for a multidisciplinary strategic plan to guide the effective and efficient
				development of the field of elder justice.
														(g)Powers of the
				Advisory Board
													(1)Information from
				federal agenciesSubject to the requirements of section 2012(a),
				the Advisory Board may secure directly from any Federal department or agency
				such information as the Advisory Board considers necessary to carry out this
				section. Upon request of the Chair of the Advisory Board, the head of such
				department or agency shall furnish such information to the Advisory
				Board.
													(2)Sharing of data
				and reportsThe Advisory Board may request from any entity
				pursuing elder justice activities under the Elder Justice Act or an amendment
				made by that Act, any data, reports, or recommendations generated in connection
				with such activities.
													(3)Postal
				servicesThe Advisory Board may use the United States mails in
				the same manner and under the same conditions as other departments and agencies
				of the Federal Government.
													(h)Travel
				ExpensesThe members of the Advisory Board shall not receive
				compensation for the performance of services for the Advisory Board. The
				members shall be allowed travel expenses for up to 4 meetings per year,
				including per diem in lieu of subsistence, at rates authorized for employees of
				agencies under subchapter I of chapter 57 of title 5, United States Code, while
				away from their homes or regular places of business in the performance of
				services for the Advisory Board. Notwithstanding section 1342 of title 31,
				United States Code, the Secretary may accept the voluntary and uncompensated
				services of the members of the Advisory Board.
												(i)Detail of
				Government EmployeesAny Federal Government employee may be
				detailed to the Advisory Board without reimbursement, and such detail shall be
				without interruption or loss of civil service status or privilege.
												(j)Status as
				Permanent Advisory CommitteeSection 14 of the
				Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the advisory board.
												2023.Research
				protections
												(a)GuidelinesThe
				Secretary shall promulgate guidelines to assist researchers working in the area
				of elder abuse, neglect, and exploitation, with issues relating to human
				subject protections.
												(b)Definition of
				legally authorized representative for application of
				regulationsFor purposes of the application of subpart A of part
				46 of title 45, Code of Federal Regulations, to research conducted under this
				chapter the term legally authorized representative means, unless
				otherwise provided by law, the individual or judicial or other body authorized
				under the applicable law to consent to medical treatment on behalf of another
				person.
												2024.Authorization
				of appropriations
												There are authorized to be appropriated to
				carry out this chapter—
													(1)for fiscal year
				2008, $6,500,000; and
													(2)for each of fiscal
				years 2009 through 2011, $7,000,000.
													IIElder abuse,
				neglect, and exploitation forensic centers
											2031.Establishment
				and support of elder abuse, neglect, and Exploitation forensic Centers
												(a)In
				generalThe Secretary, in consultation with the Attorney General,
				shall make grants to eligible entities to establish and operate stationary and
				mobile forensic centers, to develop forensic expertise regarding, and provide
				services relating to, elder abuse, neglect, and exploitation.
												(b)Stationary
				forensic centersThe Secretary shall make 4 of the grants
				described in subsection (a) to institutions of higher education with
				demonstrated expertise in forensics or commitment to preventing or treating
				elder abuse, neglect, or exploitation, to establish and operate stationary
				forensic centers.
												(c)Mobile
				centersThe Secretary shall make 6 of the grants described in
				subsection (a) to appropriate entities to establish and operate mobile forensic
				centers.
												(d)Authorized
				Activities
													(1)Development of
				forensic markers and methodologiesAn eligible entity that
				receives a grant under this section shall use funds made available through the
				grant to assist in determining whether abuse, neglect, or exploitation occurred
				and whether a crime was committed and to conduct research to describe and
				disseminate information on—
														(A)forensic markers
				that indicate a case in which elder abuse, neglect, or exploitation may have
				occurred; and
														(B)methodologies for
				determining, in such a case, when and how health care, emergency service,
				social and protective services, and legal service providers should intervene
				and when the providers should report the case to law enforcement
				authorities.
														(2)Development of
				forensic expertiseAn eligible entity that receives a grant under
				this section shall use funds made available through the grant to develop
				forensic expertise regarding elder abuse, neglect, and exploitation in order to
				provide medical and forensic evaluation, therapeutic intervention, victim
				support and advocacy, case review, and case tracking.
													(3)Collection of
				evidenceThe Secretary, in coordination with the Attorney
				General, shall use data made available by grant recipients under this section
				to develop the capacity of geriatric health care professionals and law
				enforcement to collect forensic evidence, including collecting forensic
				evidence relating to a potential determination of elder abuse, neglect, or
				exploitation.
													(e)ApplicationTo
				be eligible to receive a grant under this section, an entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
												(f)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section—
													(1)for fiscal year
				2008, $4,000,000;
													(2)for fiscal year
				2009, $6,000,000; and
													(3)for each of fiscal
				years 2010 and 2011, $8,000,000.
													2Programs to
				Promote Elder Justice
										2041.Enhancement of
				long-term care
											(a)Grants and
				Incentives for Long-Term Care Staffing
												(1)In
				generalThe Secretary shall carry out activities, including
				activities described in paragraphs (2) and (3), to provide incentives for
				individuals to train for, seek, and maintain employment providing direct care
				in a long-term care facility.
												(2)Specific
				programs to enhance training, recruitment, and retention of staff
													(A)Coordination
				with secretary of labor to recruit and train long-term care
				staffThe Secretary shall coordinate activities under this
				subsection with the Secretary of Labor in order to provide incentives for
				individuals to train for and seek employment providing direct care in a
				long-term care facility.
													(B)Career ladders
				and wage or benefit increases to increase staffing in long-term care
				facilities
														(i)In
				generalThe Secretary shall make grants to long-term care
				facilities to carry out programs through which the facilities—
															(I)offer, to
				employees who provide direct care to residents of a long-term care facility,
				continuing training and varying levels of certification, based on observed
				clinical care practices and the amount of time the employees spend providing
				direct care; and
															(II)provide, or make
				arrangements to provide, bonuses or other increased compensation or benefits to
				employees who achieve certification under such a program.
															(ii)ApplicationTo
				be eligible to receive a grant under this subparagraph, a long-term care
				facility shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require (which may
				include evidence of consultation with the State in which the long-term care
				facility is located with respect to carrying out activities funded under the
				grant).
														(iii)Authority to
				limit number of applicantsNothing in this subparagraph shall be
				construed as prohibiting the Secretary from limiting the number of applicants
				for a grant under this subparagraph.
														(3)Specific programs
				to improve management practices
													(A)In
				generalThe Secretary shall make grants to long-term care
				facilities to enable the facilities to provide training and technical
				assistance to eligible employees.
													(B)Authorized
				activitiesA long-term care facility that receives a grant under
				subparagraph (A) shall use funds made available through the grant to provide
				training and technical assistance to eligible employees regarding management
				practices using methods that are demonstrated to promote retention of
				individuals who provide direct care to residents of the long-term care
				facility, such as—
														(i)the establishment
				of standard human resource policies that reward high performance, including
				policies that provide for improved wages and benefits on the basis of job
				reviews;
														(ii)the establishment
				of motivational and thoughtful work organization practices;
														(iii)the creation of
				a workplace culture that respects and values caregivers and their needs;
														(iv)the promotion of a
				workplace culture that respects the rights of residents of a long-term care
				facility and results in improved care for the residents; and
														(v)the establishment
				of other programs that promote the provision of high quality care, such as a
				continuing education program that provides additional hours of training,
				including on-the-job training, for employees who are certified nurse
				aides.
														(C)ApplicationTo
				be eligible to receive a grant under this paragraph, a long-term care facility
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require (which may include
				evidence of consultation with the State in which the long-term care facility is
				located with respect to carrying out activities funded under the grant).
													(D)Authority to
				limit number of applicantsNothing in this paragraph shall be
				construed as prohibiting the Secretary from limiting the number of applicants
				for a grant under this paragraph.
													(E)Eligible
				employee definedIn this paragraph, the term eligible
				employee means an individual who establishes or implements management
				practices applicable with respect to individuals who provide direct care to
				residents of a long-term care facility and includes administrators, directors
				of nursing, staff developers, and charge nurses.
													(4)Accountability
				measuresThe Secretary shall develop accountability measures to
				ensure that the activities conducted using funds made available under this
				subsection benefit eligible employees and increase the stability of the
				long-term care workforce.
												(b)Informatics
				Systems Grant Program
												(1)Grants
				authorizedThe Secretary is authorized to make grants to
				long-term care facilities for the purpose of assisting such entities in
				offsetting the costs related to purchasing, leasing, developing, and
				implementing standardized clinical health care informatics systems designed to
				improve patient safety and reduce adverse events and health care complications
				resulting from medication errors.
												(2)Use of grant
				fundsFunds provided under grants under this subsection may be
				used for any of the following:
													(A)Purchasing,
				leasing, and installing computer software and hardware, including handheld
				computer technologies.
													(B)Making
				improvements to existing computer software and hardware.
													(C)Making upgrades and
				other improvements to existing computer software and hardware to enable
				e-prescribing.
													(D)Providing
				education and training to eligible long-term care facility staff on the use of
				technology to implement the electronic transmission of prescription and patient
				information.
													(3)ApplicationTo
				be eligible to receive a grant under this subsection, a long-term care facility
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require (which may include
				evidence of consultation with the State in which the long-term care facility is
				located with respect to carrying out activities funded under the grant).
												(4)Authority to
				limit number of applicantsNothing in this subsection shall be
				construed as prohibiting the Secretary from limiting the number of applicants
				for a grant under this subsection.
												(5)Accountability
				measuresThe Secretary shall develop accountability measures to
				ensure that the activities conducted using funds made available under this
				subsection help improve patient safety and reduce adverse events and health
				care complications resulting from medication errors.
												(c)Inclusion of
				adjudicated crimes on nursing home compare websiteNot later than
				1 year after the date of enactment of the Elder Justice Act, the Secretary
				shall ensure that the Department of Health and Human Services includes, as part
				of the information provided for comparison of nursing facilities on the
				official Internet website of the Federal Government for Medicare beneficiaries
				(commonly referred to as the Nursing Home Compare Medicare
				website), the number of adjudicated instances of criminal violations by a
				nursing facility or crimes committed by an employee of a nursing
				facility—
												(1)that were
				committed inside of the facility; and
												(2)with respect to
				such instances of violations or crimes committed outside of the facility, that
				were the violations or crimes of elder abuse, neglect, and exploitation,
				criminal sexual abuse of an elder, or other violations or crimes that resulted
				in the serious bodily injury of an elder.
												(d)Development of
				consumer rights information page on nursing home compare
				websiteNot later than 1 year after the date of enactment of the
				Elder Justice Act, the Secretary shall ensure that the Department of Health and
				Human Services, as part of the information provided for comparison of nursing
				facilities on the Nursing Home Compare Medicare website develops and includes a
				consumer rights information page that contains links to descriptions of, and
				information with respect to, the following:
												(1)The documentation
				on nursing facilities that is available to the public.
												(2)General information
				and tips on choosing a nursing facility that meets the needs of the
				individual.
												(3)General
				information on consumer rights with respect to nursing facilities.
												(4)The nursing
				facility survey process (on a national and State-specific basis).
												(5)On a State-specific
				basis, the services available through the State long-term care ombudsman for
				such State.
												(e)Development and
				Adoption of Standards for Transactions Involving Clinical Data by Long-Term
				Care Facilities
												(1)StandardsThe
				Secretary shall develop and adopt uniform open electronic standards for
				transactions involving clinical data by long-term care facilities. Such
				standards shall include messaging and nomenclature standards.
												(2)Compatibility
				with other standardsThe standards developed and adopted under
				paragraph (1) shall be compatible with standards established under part C of
				title XI, standards established under subsections (b)(2)(B)(i) and (e)(4) of
				section 1860D–4, and with general health information technology
				standards.
												(3)Electronic
				submission of data to the secretary
													(A)In
				generalNot later than 10 years after the date of enactment of
				the Elder Justice Act, the Secretary shall have procedures in place to accept
				the optional electronic submission of clinical data by long-term care
				facilities pursuant to the standards developed and adopted under paragraph
				(1).
													(B)Rule of
				constructionNothing in this subsection shall be construed to
				require a long-term care facility to submit clinical data electronically to the
				Secretary.
													(f)RegulationsThe
				Secretary shall promulgate regulations to carry out subsections (c), (d), and
				(e) of this section. Such regulations shall require a State, as a condition of
				the receipt of funds under this part, to conduct such data collection and
				reporting as the Secretary determines are necessary to satisfy the requirements
				of such subsections.
											(g)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section—
												(1)for fiscal year
				2008, $20,000,000;
												(2)for fiscal year
				2009, $17,500,000; and
												(3)for each of fiscal
				years 2010 and 2011, $15,000,000.
												2042.Adult
				protective services functions and grant programs
											(a)Secretarial
				responsibilities
												(1)In
				generalThe Secretary shall ensure that the Department of Health
				and Human Services—
													(A)provides funding
				authorized by this subpart to State and local adult protective services offices
				that investigate reports of the abuse, neglect, and exploitation of
				elders;
													(B)collects and
				disseminates data annually relating to the abuse, exploitation, and neglect of
				elders in coordination with the Department of Justice;
													(C)develops and
				disseminates information on best practices regarding, and provides training on,
				carrying out adult protective services;
													(D)conducts research
				related to the provision of adult protective services; and
													(E)provides technical
				assistance to States and other entities that provide or fund the provision of
				adult protective services, including through grants made under subsections (b)
				and (c).
													(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $3,000,000 for fiscal year 2008 and $4,000,000 for each of
				fiscal years 2009 through 2011.
												(b)Grants to
				enhance the provision of adult protective services
												(1)EstablishmentThere
				is established an adult protective services grant program under which the
				Secretary shall annually award grants to States in the amounts calculated under
				paragraph (2) for the purposes of enhancing adult protective services provided
				by States and local units of government.
												(2)Amount of
				payment
													(A)In
				generalSubject to the availability of appropriations and
				subparagraphs (B) and (C), the amount paid to a State for a fiscal year under
				the program under this subsection shall equal the amount appropriated for that
				year to carry out this subsection multiplied by the percentage of the total
				number of elders who reside in the United States who reside in that
				State.
													(B)Guaranteed
				minimum payment amount
														(i)50
				statesSubject to clause (ii), if the amount determined under
				subparagraph (A) for a State for a fiscal year is less than 0.75 percent of the
				amount appropriated for such year, the Secretary shall increase such determined
				amount so that the total amount paid under this subsection to the State for the
				year is equal to 0.75 percent of the amount so appropriated.
														(ii)TerritoriesIn
				the case of a State other than 1 of the 50 States, clause (i) shall be applied
				as if each reference to 0.75 were a reference to
				0.1.
														(C)Pro rata
				reductionsThe Secretary shall make such pro rata reductions to
				the amounts described in subparagraph (A) as are necessary to comply with the
				requirements of subparagraph (B).
													(3)Authorized
				activities
													(A)Adult protective
				servicesFunds made available pursuant to this subsection may
				only be used by States and local units of government to provide adult
				protective services and may not be used for any other purpose.
													(B)Use by
				agencyEach State receiving funds pursuant to this subsection
				shall provide such funds to the agency or unit of State government having legal
				responsibility for providing adult protective services within the State.
													(C)Supplement not
				supplantEach State or local unit of government shall use funds
				made available pursuant to this subsection to supplement and not supplant other
				Federal, State, and local public funds expended to provide adult protective
				services in the State.
													(4)State
				reportsEach State receiving funds under this subsection shall
				submit to the Secretary, at such time and in such manner as the Secretary may
				require, a report on the number of elders served by the grants awarded under
				this subsection.
												(5)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $100,000,000 for each of fiscal years 2008 through
				2011.
												(c)State
				Demonstration Programs
												(1)EstablishmentThe
				Secretary shall award grants to States for the purposes of conducting
				demonstration programs in accordance with paragraph (2).
												(2)Demonstration
				programsFunds made available pursuant to this subsection may be
				used by States and local units of government to conduct demonstration programs
				that test—
													(A)training modules
				developed for the purpose of detecting or preventing elder abuse;
													(B)methods to detect
				or prevent financial exploitation of elders;
													(C)methods to detect
				elder abuse;
													(D)whether training
				on elder abuse forensics enhances the detection of elder abuse by employees of
				the State or local unit of government; or
													(E)other matters
				relating to the detection or prevention of elder abuse.
													(3)ApplicationTo
				be eligible to receive a grant under this subsection, a State shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
												(4)State
				reportsEach State that receives funds under this subsection
				shall submit a report to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require on the results of the
				demonstration program conducted by the State using funds made available under
				this subsection.
												(5)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $25,000,000 for each of fiscal years 2008 through
				2011.
												2043.Long-term care
				ombudsman program grants and training
											(a)Grants to
				support the long-term care ombudsman program
												(1)In
				generalThe Secretary shall make grants to eligible entities with
				relevant expertise and experience in abuse and neglect in long-term care
				facilities or long-term care ombudsman programs and responsibilities, for the
				purpose of—
													(A)improving the
				capacity of State long-term care ombudsman programs to respond to and resolve
				complaints about abuse and neglect;
													(B)conducting pilot
				programs with State long-term care ombudsman offices or local ombudsman
				entities; and
													(C)providing support
				for such State long-term care ombudsman programs and such pilot programs (such
				as through the establishment of a national long-term care ombudsman resource
				center).
													(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
													(A)for fiscal year
				2008, $5,000,000;
													(B)for fiscal year
				2009, $7,500,000; and
													(C)for each of fiscal
				years 2010 and 2011, $10,000,000.
													(b)Ombudsman
				training programs
												(1)In
				generalThe Secretary shall establish programs to provide and
				improve ombudsman training with respect to elder abuse, neglect, and
				exploitation for national organizations and State long-term care ombudsman
				programs.
												(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, for each of fiscal years 2008 through 2011,
				$10,000,000.
												2044.Provision of
				information regarding, and evaluations of, elder justice programs
											(a)Provision of
				InformationTo be eligible to receive a grant under this part, an
				applicant shall agree—
												(1)except as provided
				in paragraph (2), to provide the eligible entity conducting an evaluation under
				subsection (b) of the activities funded through the grant with such information
				as the eligible entity may require in order to conduct such evaluation;
				or
												(2)in the case of an
				applicant for a grant under section 2041(b), to provide the Secretary with such
				information as the Secretary may require to conduct an evaluation or audit
				under subsection (c).
												(b)Use of Eligible
				Entities To Conduct Evaluations
												(1)Evaluations
				requiredExcept as provided in paragraph (2), the Secretary
				shall—
													(A)reserve a portion
				(not less than 2 percent) of the funds appropriated with respect to each
				program carried out under this part; and
													(B)use the funds
				reserved under subparagraph (A) to provide assistance to eligible entities to
				conduct evaluations of the activities funded under each program carried out
				under this part.
													(2)Informatics
				systems grant program not includedThe provisions of this
				subsection shall not apply to the informatics systems grant program under
				section 2041(b).
												(3)Authorized
				activitiesA recipient of assistance described in paragraph
				(1)(B) shall use the funds made available through the assistance to conduct a
				validated evaluation of the effectiveness of the activities funded under a
				program carried out under this part.
												(4)ApplicationsTo
				be eligible to receive assistance under paragraph (1)(B), an entity shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including a proposal
				for the evaluation.
												(5)ReportsNot
				later than a date specified by the Secretary, an eligible entity receiving
				assistance under paragraph (1)(B) shall submit to the Secretary, the Committee
				on Ways and Means and the Committee on Energy and Commerce of the House of
				Representatives, and the Committee on Finance of the Senate a report containing
				the results of the evaluation conducted using such assistance together with
				such recommendations as the entity determines to be appropriate.
												(c)Evaluations and
				Audits of Informatics Systems Grant Program by the Secretary
												(1)EvaluationsThe
				Secretary shall conduct an evaluation of the activities funded under the
				informatics systems grant program under section 2041(b). Such evaluation shall
				include an evaluation of whether the funding provided under the grant is
				expended only for the purposes for which it is made.
												(2)AuditsThe
				Secretary shall conduct appropriate audits of grants made under section
				2041(b).
												2045.Report
											Not later than October 1, 2011, the
				Secretary shall submit to the Elder Justice Coordinating Council, the Committee
				on Ways and Means and the Committee on Energy and Commerce of the House of
				Representatives, and the Committee on Finance of the Senate a report—
												(1)compiling,
				summarizing, and analyzing the information contained in the State reports
				submitted under subsections (b)(4) and (c)(4) of section 2042; and
												(2)containing such
				recommendations for legislative or administrative action as the Secretary
				determines to be
				appropriate.
												.
						(2)Option for State
			 plan under program for temporary assistance for needy families
						(A)In
			 generalSection 402(a)(1)(B) of the Social Security Act (42
			 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following new
			 clause:
							
								(v)The document shall
				indicate whether the State intends to assist individuals to train for, seek,
				and maintain employment—
									(I)providing direct
				care in a long-term care facility (as such terms are defined under section
				2011); or
									(II)in other
				occupations related to elder care determined appropriate by the State for which
				the State identifies an unmet need for service personnel,
									and, if so,
				shall include an overview of such
				assistance..
						(B)Effective
			 dateThe amendment made by subparagraph (A) shall take effect on
			 October 1, 2008.
						(b)Protecting
			 residents of long-term care facilities
					(1)National training
			 institute for surveyors
						(A)In
			 generalThe Secretary of Health and Human Services shall enter
			 into a contract with an entity for the purpose of establishing and operating a
			 National Training Institute for Federal and State surveyors. Such Institute
			 shall provide and improve the training of surveyors with respect to
			 investigating allegations of abuse, neglect, and misappropriation of property
			 in programs and long-term care facilities that receive payments under title
			 XVIII or XIX of the Social Security Act.
						(B)Activities
			 carried out by the InstituteThe contract entered into under
			 subparagraph (A) shall require the Institute established and operated under
			 such contract to carry out the following activities:
							(i)Assess the extent
			 to which State agencies use specialized surveyors for the investigation of
			 reported allegations of abuse, neglect, and misappropriation of property in
			 such programs and long-term care facilities.
							(ii)Evaluate how the
			 competencies of surveyors may be improved to more effectively investigate
			 reported allegations of such abuse, neglect, and misappropriation of property,
			 and provide feedback to Federal and State agencies on the evaluations
			 conducted.
							(iii)Provide a
			 national program of training, tools, and technical assistance to Federal and
			 State surveyors on investigating reports of such abuse, neglect, and
			 misappropriation of property.
							(iv)Develop and
			 disseminate information on best practices for the investigation of such abuse,
			 neglect, and misappropriation of property.
							(v)Assess the
			 performance of State complaint intake systems, in order to ensure that the
			 intake of complaints occurs 24 hours per day, 7 days a week (including
			 holidays).
							(vi)To
			 the extent approved by the Secretary of Health and Human Services, provide a
			 national 24 hours per day, 7 days a week (including holidays), back-up system
			 to State complaint intake systems in order to ensure optimum national
			 responsiveness to complaints of such abuse, neglect, and misappropriation of
			 property.
							(vii)Analyze and
			 report annually on the following:
								(I)The total number
			 and sources of complaints of such abuse, neglect, and misappropriation of
			 property.
								(II)The extent to
			 which such complaints are referred to law enforcement agencies.
								(III)General results
			 of Federal and State investigations of such complaints.
								(viii)Conduct a
			 national study of the cost to State agencies of conducting complaint
			 investigations of skilled nursing facilities and nursing facilities under
			 sections 1819 and 1919, respectively, of the Social Security Act (42 U.S.C.
			 1395i–3; 1396r), and making recommendations to the Secretary of Health and
			 Human Services with respect to options to increase the efficiency and
			 cost-effectiveness of such investigations.
							(C)AuthorizationThere
			 are authorized to be appropriated to carry out this paragraph, for the period
			 of fiscal years 2008 through 2011, $12,000,000.
						(2)Grants to State
			 survey agencies
						(A)In
			 generalThe Secretary of Health and Human Services shall make
			 grants to State agencies that perform surveys of skilled nursing facilities or
			 nursing facilities under sections 1819 or 1919, respectively, of the Social
			 Security Act (42 U.S.C. 1395i–3; 1395r).
						(B)Use of
			 fundsA grant awarded under subparagraph (A) shall be used for
			 the purpose of designing and implementing complaint investigations systems
			 that—
							(i)promptly
			 prioritize complaints in order to ensure a rapid response to the most serious
			 and urgent complaints;
							(ii)respond to
			 complaints with optimum effectiveness and timeliness; and
							(iii)optimize the
			 collaboration between local authorities, consumers, and providers,
			 including—
								(I)such State
			 agency;
								(II)the State
			 Long-Term Care Ombudsman;
								(III)local law
			 enforcement agencies;
								(IV)advocacy and
			 consumer organizations;
								(V)State aging
			 units;
								(VI)Area Agencies on
			 Aging; and
								(VII)other
			 appropriate entities.
								(C)AuthorizationThere
			 are authorized to be appropriated to carry out this paragraph, for each of
			 fiscal years 2008 through 2011, $5,000,000.
						(3)Reporting of
			 crimes and ensuring safety of residents when federally funded long-Term Care
			 Facilities closePart A of title XI of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq.) is amended by adding at the end the following new sections:
						
							1150A.Reporting to law enforcement of crimes occurring in
		  federally funded long-Term care facilities(a)Determination and
				Notification
									(1)DeterminationThe
				owner or operator of each long-term care facility that receives Federal funds
				under this Act shall annually determine whether the facility received at least
				$10,000 in such Federal funds during the preceding year.
									(2)NotificationIf
				the owner or operator determines under paragraph (1) that the facility received
				at least $10,000 in such Federal funds during the preceding year, such owner or
				operator shall annually notify each covered individual (as defined in paragraph
				(3)) of that individual’s obligation to comply with the reporting requirements
				described in subsection (b).
									(3)Covered
				individual definedIn this section, the term covered
				individual means each individual who is an owner, operator, employee,
				manager, agent, or contractor of a long-term care facility that is the subject
				of a determination described in paragraph (1).
									(b)Reporting
				Requirements
									(1)In
				generalEach covered individual shall report to the Secretary and
				1 or more law enforcement entities for the political subdivision in which the
				facility is located any reasonable suspicion of a crime (as defined by the law
				of the applicable political subdivision) against any individual who is a
				resident of, or is receiving care from, the facility.
									(2)TimingIf
				the events that cause the suspicion—
										(A)result in serious
				bodily injury, the individual shall report the suspicion immediately, but not
				later than 2 hours after forming the suspicion; and
										(B)do not result in
				serious bodily injury, the individual shall report the suspicion not later than
				24 hours after forming the suspicion.
										(c)Penalties
									(1)In
				generalIf a covered individual violates subsection (b)—
										(A)the covered
				individual shall be subject to a civil money penalty of not more than $200,000;
				or
										(B)the Secretary
				shall classify the covered individual as an excluded individual, for a period
				of not more than 3 years.
										(2)Increased
				harmIf a covered individual violates subsection (b) and the
				violation exacerbates the harm to the victim of the crime or results in harm to
				another individual—
										(A)the covered
				individual shall be subject to a civil money penalty of not more than $300,000;
				and
										(B)the Secretary shall
				classify the covered individual as an excluded individual, for a period of not
				more than 3 years.
										(3)Excluded
				individualDuring any period for which a covered individual is
				classified as an excluded individual under paragraph (1)(B) or (2)(B), a
				long-term care facility that employs such individual shall be ineligible to
				receive Federal funds under this Act.
									(4)Extenuating
				circumstances
										(A)In
				generalThe Secretary may take into account the financial burden
				on providers with underserved populations in determining any penalty to be
				imposed under this subsection.
										(B)Underserved
				population definedIn this paragraph, the term underserved
				population means the population of an area designated by the Secretary
				as an area with a shortage of elder justice programs or a population group
				designated by the Secretary as having a shortage of such programs. Such areas
				or groups designated by the Secretary may include—
											(i)areas or groups
				that are geographically isolated (such as isolated in a rural area);
											(ii)racial and ethnic
				minority populations; and
											(iii)populations
				underserved because of special needs (such as language barriers, disabilities,
				alien status, or age).
											(d)Additional
				Penalties for Retaliation
									(1)In
				generalA long-term care facility may not—
										(A)discharge, demote,
				suspend, threaten, harass, or deny a promotion or other employment-related
				benefit to an employee, or in any other manner discriminate against an employee
				in the terms and conditions of employment because of lawful acts done by the
				employee; or
										(B)file a complaint
				or a report against a nurse or other employee with the appropriate State
				professional disciplinary agency because of lawful acts done by the nurse or
				employee,
										for making
				a report, causing a report to be made, or for taking steps in furtherance of
				making a report pursuant to subsection (b)(1).(2)Penalties for
				retaliationIf a long-term care facility violates subparagraph
				(A) or (B) of paragraph (1) the facility shall be subject to a civil money
				penalty of not more than $200,000 or the Secretary may classify the entity as
				an excluded entity for a period of 2 years pursuant to section 1128(b), or
				both.
									(3)Requirement to
				post noticeEach long-term care facility shall post conspicuously
				in an appropriate location a sign (in a form specified by the Secretary)
				specifying the rights of employees under this section. Such sign shall include
				a statement that an employee may file a complaint with the Secretary against a
				long-term care facility that violates the provisions of this subsection and
				information with respect to the manner of filing such a complaint.
									(e)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and the second
				sentence of subsection (f)) shall apply to a civil money penalty under this
				section in the same manner as such provisions apply to a penalty or proceeding
				under section 1128A(a).
								(f)DefinitionsIn
				this section, the terms elder justice, long-term care
				facility, and law enforcement have the meanings given those
				terms in section 2011.
								1150B.Ensuring safety of residents when
		  federally funded Long-Term care facilities close(a)In general
									(1)Notification of
				Facility ClosureSubject to
				paragraph (2), if the owner or operator determines under section 1150A(a)(1)
				that a long-term care facility received at least $10,000 in Federal funds under
				this Act during the preceding year, the owner or operator of the facility
				shall—
										(A)submit to the
				Secretary and the appropriate State regulatory agency written notification of
				an impending closure not later than the date that is 60 days prior to the date
				of such closure;
										(B)include in the
				notice a plan for the transfer and adequate relocation of the residents of the
				facility prior to closure, including assurances that the residents will be
				transferred to the most appropriate facility in terms of quality, services, and
				location; and
										(C)not later than 10
				days after the facility closure, submit to the Secretary and the appropriate
				State agency information identifying where residents of the closed facility
				were transferred and on what date.
										(2)Exception where
				the Secretary has issued a termination noticeIn the case of a
				long-term care facility described in paragraph (1) for which the Secretary has
				issued a termination notice for the facility to close by not later than 15 days
				after the issuance of such notice, the Secretary shall establish requirements
				for the notification, transfer, and adequate relocation of residents within an
				appropriate timeframe.
									(b)SanctionsAny
				person owning or operating a long-term care facility that fails to comply with
				the requirements of subsection (a) shall be subject to—
									(1)a civil monetary
				penalty of up to $1,000,000;
									(2)exclusion from
				participation in the programs under this Act (in accordance with the procedures
				of section 1128); and
									(3)any other
				applicable civil monetary penalties and assessments.
									(c)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and the second
				sentence of subsection (f)) shall apply to a civil money penalty or assessment
				under this section in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
								(d)DefinitionIn
				this section, the term long-term care facility has the meaning
				given that term in section
				2011.
								.
					(4)Report to
			 Congress on pilot program for national and state background checks on direct
			 patient access employees of long-term care facilities or
			 providersNot later than the date that is 6 months after the
			 completion of the pilot program for national and State background checks on
			 direct patient access employees of long-term care facilities or providers
			 established under section 307 of the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (42 U.S.C. 1395aa note), the Secretary shall
			 submit to the Committee on Finance of the Senate and the Committee on Ways and
			 Means and the Committee on Energy and Commerce of the House of Representatives
			 a report containing the results of the evaluation required under subsection (e)
			 of such section of such Act, together with recommendations for such legislation
			 and administrative action as the Secretary determines appropriate.
					(c)National nurse
			 aide registry
					(1)Definition of
			 nurse aideIn this subsection, the term nurse aide
			 has the meaning given that term in sections 1819(b)(5)(F) and 1919(b)(5)(F) of
			 the Social Security Act (42 U.S.C. 1395i–3(b)(5)(F); 1396r(b)(5)(F)).
					(2)Study and
			 report
						(A)In
			 generalThe Secretary, in consultation with appropriate
			 government agencies and private sector organizations, shall conduct a study on
			 establishing a national nurse aide registry.
						(B)Areas
			 evaluatedThe study conducted under this subsection shall include
			 an evaluation of—
							(i)who
			 should be included in the registry;
							(ii)how
			 such a registry would comply with Federal and State privacy laws and
			 regulations;
							(iii)how data would
			 be collected for the registry;
							(iv)what entities and
			 individuals would have access to the data collected;
							(v)how
			 the registry would provide appropriate information regarding violations of
			 Federal and State law by individuals included in the registry;
							(vi)how
			 the functions of a national nurse aide registry would be coordinated with the
			 pilot program for national and State background checks on direct patient access
			 employees of long-term care facilities or providers established under section
			 307 of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173); and
							(vii)how the
			 information included in State nurse aide registries developed and maintained
			 under sections 1819(e)(2) and 1919(e)(2) of the Social Security Act (42 U.S.C.
			 1395i–3(e)(2); 1396r(e)(2)(2)) would be provided as part of a national nurse
			 aide registry.
							(C)ConsiderationsIn
			 conducting the study and preparing the report required under this subsection,
			 the Secretary shall take into consideration the findings and conclusions of
			 relevant reports and other relevant resources, including the following:
							(i)The
			 Department of Health and Human Services Office of Inspector General Report,
			 Nurse Aide Registries: State Compliance and Practices (February 2005).
							(ii)The
			 General Accounting Office (now known as the Government Accountability Office)
			 Report, Nursing Homes: More Can Be Done to Protect Residents from Abuse (March
			 2002).
							(iii)The Department
			 of Health and Human Services Office of the Inspector General Report, Nurse Aide
			 Registries: Long-Term Care Facility Compliance and Practices (July
			 2005).
							(iv)The
			 Department of Health and Human Services Health Resources and Services
			 Administration Report, Nursing Aides, Home Health Aides, and Related Health
			 Care Occupations—National and Local Workforce Shortages and Associated Data
			 Needs (2004)(in particular with respect to chapter 7 and appendix F).
							(v)The
			 2001 Report to CMS from the School of Rural Public Health, Texas A&M
			 University, Preventing Abuse and Neglect in Nursing Homes: The Role of Nurse
			 Aide Registries.
							(vi)Information
			 included in State nurse aide registries developed and maintained under sections
			 1819(e)(2) and 1919(e)(2) of the Social Security Act (42 U.S.C. 1395i–3(e)(2);
			 1396r(e)(2)(2)).
							(D)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit a report to the Elder Justice Coordinating Council, the Committee
			 on Finance of the Senate, and the Committee on Ways and Means and the Committee
			 on Energy and Commerce of the House of Representatives containing the findings
			 and recommendations of the study conducted under this paragraph.
						(E)Funding
			 limitationFunding for the study conducted under this subsection
			 shall not exceed $500,000.
						(3)Congressional
			 actionAfter receiving the report submitted by the Secretary
			 under paragraph (2)(D), the Committee on Finance of the Senate and the
			 Committee on Ways and Means and the Committee on Energy and Commerce of the
			 House of Representatives shall, as they deem appropriate, take action based on
			 the recommendations contained in the report.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary for the purpose of carrying out this subsection.
					(d)Conforming
			 amendments
					(1)Title
			 XXTitle XX of the Social Security Act (42 U.S.C. 1397 et seq.),
			 as amended by section 102(a), is amended—
						(A)in the heading of
			 section 2001, by striking title and inserting
			 part; and
						(B)in part A, by
			 striking this title each place it appears and inserting
			 this part.
						(2)Title
			 IVTitle IV of the Social Security Act (42 U.S.C. 601 et seq.) is
			 amended—
						(A)in section
			 404(d)—
							(i)in
			 paragraph (1)(A), by striking Title and inserting Part A
			 of title;
							(ii)in paragraphs
			 (2)(A) and (3)(B), by inserting part A of before title
			 XX each place it appears;
							(iii)in
			 the heading of paragraph (2), by inserting part a of before
			 title
			 xx; and
							(iv)in
			 the heading of paragraph (3)(B), by inserting part a of before
			 title
			 xx; and
							(B)in sections
			 422(b), 471(a)(4), 472(h)(1), and 473(b)(2), by inserting part A
			 of before title XX each place it appears.
						(3)Title
			 XITitle XI of the Social Security Act (42 U.S.C. 1301 et seq.)
			 is amended—
						(A)in section
			 1128(h)(3)—
							(i)by
			 inserting part A of before title XX; and
							(ii)by
			 striking such title and inserting such part;
			 and
							(B)in section
			 1128A(i)(1), by inserting part A of before title
			 XX.
						IIDepartment of
			 Justice
			201.Model State laws
			 and practices
				(a)In
			 generalThe Attorney General, after consultation with the
			 Secretary of Health and Human Services, shall carry out the following
			 duties:
					(1)StudyConduct
			 a study of State laws and practices relating to elder abuse, neglect, and
			 exploitation.
					(2)Report to Elder
			 Justice Resource CenterPrepare and submit a report or periodic
			 reports containing the findings of the study conducted under
			 paragraph (1) to the Elder Justice
			 Coordinating Council and the Advisory Board of Elder Abuse, Neglect, and
			 Exploitation (established under Title XX of the Social Security Act (42 U.S.C. 1397 et seq.), as
			 amended by this Act). Such report or reports shall be made available to the
			 public.
					(3)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, submit to the Chairman and Ranking Member of the Special Committee on
			 Aging of the Senate, and the Speaker and Minority leader of the House of
			 Representatives, a report that contains—
						(A)a comprehensive
			 description of State laws and practices relating to elder abuse, neglect, and
			 exploitation;
						(B)a comprehensive
			 analysis of the effectiveness of such State laws and practices; and
						(C)recommendations—
							(i)for
			 model State laws and practices relating to elder abuse, neglect, and
			 exploitation; and
							(ii)with
			 respect to the definitions referred to in
			 subsection (b)(1).
							(b)State laws and
			 practicesIn conducting the study under
			 subsection (a), the Attorney General shall
			 examine State laws and practices on issues including—
					(1)the definition
			 of—
						(A)elder;
						(B)abuse;
						(C)neglect;
						(D)exploitation;
			 and
						(E)such related terms
			 the Attorney General determines to be appropriate;
						(2)mandatory
			 reporting laws, with respect to—
						(A)who is a mandated
			 reporter;
						(B)to whom must they
			 report and within what time frame; and
						(C)any consequences
			 for not reporting;
						(3)evidentiary,
			 procedural, sentencing, choice of remedies, and data retention issues relating
			 to pursuing cases relating to elder abuse, neglect, and exploitation;
					(4)laws requiring
			 immediate reporting of all nursing home deaths to the county coroner or to some
			 other individual or entity;
					(5)fiduciary laws,
			 including guardianship and power of attorney laws;
					(6)laws that permit
			 or encourage banks and bank employees to prevent and report suspected elder
			 abuse, neglect, and exploitation;
					(7)laws that may
			 impede research on elder abuse, neglect, and exploitation;
					(8)practices relating
			 to the enforcement of laws relating to elder abuse, neglect, and exploitation;
			 and
					(9)practices relating
			 to other aspects of elder justice.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$1,000,000 for
			 fiscal year 2008; and
					(2)$2,000,000 for each
			 of the fiscal years 2009 through 2014.
					202.Elder justice
			 plan and strategy
				(a)Duties of the
			 Attorney GeneralThe Attorney General shall—
					(1)develop objectives,
			 priorities, policies, and a long-term plan for elder justice programs and
			 activities relating to prevention, detection, training, treatment, evaluation,
			 intervention, research, and improvement of the elder justice system in the
			 United States;
					(2)implement the
			 overall policies and a strategy to carry out the plan described in
			 paragraph (1);
					(3)hire personnel to
			 assist in carrying out the policies, programs, and administrative activities
			 related to the duties under paragraphs (1) and (2); and
					(4)coordinate activities with the Elder
			 Justice Coordinating Council and the Advisory Board of Elder Abuse, Neglect,
			 and Exploitation (established under Title XX of the
			 Social Security Act (42 U.S.C. 1397 et
			 seq.), as amended by this Act).
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $3,000,000 for each of the fiscal years 2008 through
			 2014.
				203.Victim advocacy
			 grants
				(a)Grants
			 authorizedThe Attorney General, after consultation with the
			 Secretary of Health and Human Services, may award grants to eligible entities
			 to study the special needs of victims of elder abuse, neglect, and
			 exploitation.
				(b)Authorized
			 activitiesFunds awarded pursuant to
			 subsection (a) shall be used for pilot
			 programs that—
					(1)develop programs,
			 provide training to health care, social, and protective services providers, law
			 enforcement, fiduciaries (including guardians), judges and court personnel, and
			 victim advocates; and
					(2)examine special
			 approaches designed to meet the needs of victims of elder abuse, neglect, and
			 exploitation.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$2,500,000 for
			 fiscal year 2008; and
					(2)$3,000,000 for
			 each of the fiscal years 2009 through 2014.
					204.Supporting local
			 prosecutors in elder justice matters
				(a)Grants
			 authorizedThe Attorney General, after consultation with the
			 Secretary of Health and Human Services, shall award grants to provide training,
			 technical assistance, policy development, multidisciplinary coordination, and
			 other types of support to local prosecutors handling elder justice-related
			 cases, including—
					(1)funding specially
			 designated elder justice positions or units; or
					(2)funding the
			 creation of a Center for the Prosecution of Elder Abuse, Neglect, and
			 Exploitation by the American Prosecutor Research Institute of the National
			 District Attorneys Association, or any other similarly situated entity, to
			 advise and support local prosecutors nationwide in their pursuit of cases
			 involving elder abuse, neglect, and exploitation.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$3,000,000 for
			 fiscal year 2008; and
					(2)$4,00,000 for each
			 of the fiscal years 2009 through 2014.
					205.Supporting
			 State prosecutors in elder justice matters
				(a)In
			 generalThe Attorney General shall, after consultation with the
			 Secretary of Health and Human Services, award grants to provide training,
			 technical assistance, multidisciplinary coordination, policy development, and
			 other types of support to State prosecutors, including employees of State
			 Attorneys General and Medicaid Fraud Control Units handling elder
			 justice-related matters.
				(b)Creating
			 specialized positionsGrants under this section may be made
			 for—
					(1)the establishment
			 of specially designated elder justice positions or units; or
					(2)the creation of a
			 position to coordinate elder justice-related cases, training, technical
			 assistance, and policy development for State prosecutors, by the National
			 Association of Attorneys General or any other similarly situated entity.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$3,000,000 for
			 fiscal year 2008; and
					(2)$4,000,000 for
			 each of the fiscal years 2009 through 2014.
					206.Increased
			 support for Federal cases involving elder justice
				(a)Support and
			 assistance
					(1)In
			 generalThe Attorney General shall establish procedures to ensure
			 that the Department of Justice dedicates resources to investigating and
			 prosecuting cases relating to elder justice.
					(2)Additional
			 staffThe Attorney General shall hire additional Federal
			 prosecutors and make funding available to Federal prosecutors to hire
			 nurse-investigators or other experts needed to identify, assist with, or pursue
			 cases relating to elder justice.
					(3)Resource
			 GroupThe Attorney General may fund, through the Executive Office
			 of United States Attorneys, a Resource Group to assist prosecutors throughout
			 the Nation in investigating and prosecuting failure of care and other cases
			 relating to elder justice matters.
					(b)Office of
			 Inspector GeneralThe Office
			 of Inspector General of the Department of Health and Human Services shall hire
			 nurse-investigators and other experts to investigate and pursue failure of care
			 allegations.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$3,000,000 for
			 fiscal year 2008; and
					(2)$4,000,000 for
			 each of the fiscal years 2009 through 2014.
					207.Supporting law
			 enforcement in elder justice matters
				(a)In
			 generalThe Attorney General
			 shall, after consultation with the Secretary of Health and Human Services,
			 award grants to provide training, technical assistance, multidisciplinary
			 coordination, policy development, and other types of support to police,
			 sheriffs, detectives, public safety officers, corrections personnel, and other
			 front line law enforcement responders who handle elder justice-related matters,
			 to fund specially designated elder justice positions or units designed to
			 support front line law enforcement in elder justice matters.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$6,000,000 for
			 fiscal year 2008; and
					(2)$8,000,000 for
			 each of the fiscal years 2009 through 2014.
					208.Evaluations
				(a)Grants under
			 this title
					(1)In
			 generalIn carrying out the grant programs under this title, the
			 Attorney General shall—
						(A)require each recipient of a grant to use a
			 portion of the funds made available through the grant to conduct a validated
			 evaluation of the effectiveness of the activities carried out through the grant
			 by such recipient; or
						(B)as the Attorney General considers
			 appropriate, use a portion of the funds available under this title for a grant
			 program under this title to provide assistance to an eligible entity to conduct
			 a validated evaluation of the effectiveness of the activities carried out
			 through such grant program by each of the grant recipients.
						(2)Applications
						(A)SubmissionTo
			 be eligible to receive a grant under this title, an entity shall submit an
			 application to the Attorney General at such time, in such manner, and
			 containing such information as the Attorney General may require, which shall
			 include—
							(i)a
			 proposal for the evaluation required in accordance with
			 paragraph (1)(A); and
							(ii)the amount of assistance under
			 paragraph (1)(B) the entity is
			 requesting, if any.
							(B)Review and
			 assistance
							(i)In
			 generalAn employee of the
			 Department of Justice, after consultation with an employee of the Department of
			 Health and Human Services and a nongovernmental member of the Advisory Board of
			 Elder Abuse, Neglect, and Exploitation (established under Title XX of the
			 Social Security Act (42 U.S.C. 1397 et
			 seq.), as amended by this Act) with expertise in evaluation methodology, shall
			 review each application described in
			 subparagraph (A) and determine
			 whether the methodology described in the proposal under
			 subparagraph (A)(i) is adequate
			 to gather meaningful information.
							(ii)DenialIf the reviewing employee determines the
			 methodology described in such proposal is inadequate, the reviewing employee
			 shall recommend that the Attorney General deny the application for the grant,
			 or make recommendations for how the application should be amended.
							(iii)Notice to
			 applicantIf the Attorney General denies the application on the
			 basis of such proposal, the Attorney General shall inform the applicant of the
			 reasons the application was denied, and offer assistance to the applicant in
			 modifying the proposal.
							(b)Other
			 grantsThe Attorney General shall make grants to appropriate
			 entities to conduct validated evaluations of grant activities to reduce elder
			 abuse, neglect, and exploitation that are funded by Federal funds not provided
			 under this title.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $7,000,000 for each of the fiscal years 2008 through
			 2014.
				IIITax
			 provisions
			301.Long-Term care
			 facility worker employment tax credit
				(a)Work opportunity
			 tax credit
					(1)In
			 generalSection 51(d)(1) of the Internal Revenue Code of 1986
			 (relating to members of targeted groups) is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting or, and by adding at the
			 end the following:
						
							(J)a qualified
				long-term care facility
				worker.
							.
					(2)Qualified
			 long-Term care facility workerSection 51(d) of such Code is
			 amended by redesignating paragraphs (11) through (13) as paragraphs (12)
			 through (15), respectively, and by inserting after paragraph (10) the
			 following:
						
							(11)Qualified
				long-Term care facility workerThe term qualified long-term
				care facility worker means any individual who—
								(A)is hired by a
				long-term care facility (as defined in paragraph (18) of section 2201 of the
				Social Security Act); and
								(B)is certified by
				the designated local agency as being qualified to provide long-term care (as
				defined in paragraph (17) of such section
				2201).
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 individuals who begin work for an employer after the date of the enactment of
			 this Act.
				
